Per curiam.
This is a petition for reinstatement to membership in the State Bar of Georgia.
Applicant, Moses S. Hayes, Jr., was admitted to practice law in Georgia in November 1972. Early in 1984, in response to a voluntary petition for discipline, he was disbarred by an Order dated April 18, 1984.
Applicant having met the requirements of Rule 4-301 (c) (1), a Special Master was appointed. After a thorough investigation and a hearing in the matter, the Special Master found: That applicant has met his burden by showing clear and convincing proof of rehabilitation and of his fitness to be reinstated as a member of the State Bar of Georgia. The Special Master recommended that applicant’s Petition for Reinstatement be granted.
*11Decided March 15, 1991.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
John A. Chandler, for Hayes.
The Review Panel adopted the findings of fact and conclusions of law of the Special Master as that of the Review Panel and recommends that applicant Moses S. Hayes, Jr.’s petition for reinstatement be granted subject to the provisions of State Bar Rule 4-305.
The recommendation of the Review Panel is hereby accepted by this Court. It is therefore ordered that petitioner may be reinstated as a member of the State Bar of Georgia upon his complete compliance with all of the requirements for reinstatement as imposed by the Rules and Regulations of the State Bar of Georgia.

All the Justices concur.